Name: Commission Regulation (EEC) No 2364/84 of 31 July 1984 laying down detailed implementing provisions for the arrangements for movement within the Community of goods sent from one Member State for temporary use in one or more other Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 8 . 84 Official Journal of the European Communities No L 222/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2364/84 of 31 July 1984 laying down detailed implementing provisions for the arrangements for movement within the Community of goods sent from one Member State for temporary use in one or more other Member States charges which may fall due for payment ; whereas detailed rules for such recovery should be set out ; Whereas the measures provided for in this Regu ­ lation are in accordance with the opinion of the Committee on Arrangements for the Temporary Movement of Goods within the Community, HAS ADOPTED THIS REGULATION : Article 1 Principles This Regulation lays down detailed provisions for implementing Regulation (EEC) No 3/84, herein ­ after referred to as the 'basic Regulation '. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3 /84 of 19 December 1983 introducing arrange ­ ments for movement within the Community of goods sent from one Member State for temporary use in one or more other Member States ('), and in particular Article 15 thereof, Whereas goods enjoying the benefit of the arrange ­ ments established by Regulation (EEC) No 3/84 are transported under cover of a Community movement carnet ; whereas not only the specimen of the carnet but also the rules for drawing up, issuing and using the carnet must be laid down ; Whereas the duties of the different offices involved in implementing the arrangements must be set out, in particular in order that the competent authorities may be enabled to check on operations carried out under these arrangements ; Whereas this Regulation should not hamper the implementation of the agreements concluded or to be concluded between Belgium, Luxembourg and the Netherlands with a view to reducing or abolish ­ ing frontier formalities when the frontiers between these Member States are crossed ; Whereas various special situations may arise in the framework of the implementation of the arrange ­ ments ; whereas the procedure to be followed in each of these situations should be laid down ; Whereas Regulation (EEC) No 3/84 lays down cer ­ tain provisions dealing with the recovery of any CHAPTER I THE CARNET Article 2 Scope of the carnet The Community movement carnet provided for in Article 5 of the basic Regulation, hereinafter referred to as ' the carnet', shall be valid for as many operations as are necessary within the period of its validity . Article 3 Characteristics of the carnet 1 . The carnet shall conform to the specimen in Annex I and shall comply with the technical provi ­(&lt;) OJ No L2,4. 1 . 1984, p. 1 . No L 222/2 Official Journal of the European Communities 20. 8 . 84 CHAPTER II FORMALITIES sions set out in Annex II . The number of entry and exit sheets which it contains shall be determined by the beneficiary before he produces it at the office of departure . 2 . The carnet shall be printed and completed in one of the official languages of the Community specified by the competent authorities of the Mem ­ ber States of departure . The competent authorities of a Member State in which the carnet is produced may, where necessary, require the information in column 2 of the sheets to be translated into the official language, or one of the official languages , of that Member State . 3 . The carnet shall be completed either in type ­ script or legibly in manuscript ; in the latter case, it shall be completed in ink and in printed characters . It may also be completed by a technical reproduc ­ tion process . There may be no erasures or superimposed correc ­ tions . Amendments shall be made by striking out the incorrect particulars and, where appropriate, adding those required . Any such amendments must be initialled by the person making the amendment and authenticated by the competent authorities . Article 5 Competent offices 1 . All customs offices which are competent to act as offices of transit within the framework of the Community transit procedure shall be competent to act as offices of transit, entry and exit during the hours in which they are open, including for the movement of travellers . Member States may extend this competence to off ­ ices other than those referred to in the preceding subparagraph. 2 . No charge may be made by the offices referred to in paragraph 1 in return for performing the for ­ malities carried out there for the implementation of these arrangements . Article 6 Formalities at the office of departure 1 . The carnet, duly completed and signed by the beneficiary, shall be produced at the office of depar ­ ture together with the goods it covers . Article 4 Loading-lists 1 . Where a carnet is completed in respect of a con ­ signment composed of several kinds of goods, the particulars which must be given in columns 1 to 4 of the various sheets of the carnet apart from the sheet reserved for the competent authorities may be pro ­ vided on one or more loading-lists bearing those same columns as well as column A which appears on those sheets . 2 . Where paragraph 1 applies , column 2 on the front of each sheet of the carnet apart from the sheet reserved for the competent authorities shall bear the words 'see attached loading-list(s ) No(s) . . together with an indication of the number of such lists, which shall be numbered by the beneficiary . A copy of each loading-list shall be attached to every sheet apart from the sheet reserved for the competent authorities . 3 . Loading-lists shall be completed according to the provisions of Article 3 (3) and signed by the beneficiary. 2 . The office of departure shall :  check that the carnet has been correctly com ­ pleted and signed and that the particulars re ­ lating to the goods correspond to the goods presented,  determine, at the request of the beneficiary, the period of validity of the carnet, within the limit of a maximum of 12 months, according to the nature and number of operations planned and the expected duration of each of them,  enter the last day of validity of the carnet in the box reserved for that purpose on the front cover,  take such identification measures as it may deem necessary,  complete boxes A, B, C and D of the control sheet and of the sheet intended for the office of departure,  stamp box E of all these sheets ,  remove and retain the sheets,  remove and retain the sheet intended for the office of departure, and  return the carnet to the beneficiary . 20 . 8 . 84 Official Journal of the European Communities No L 222/3 Article 7 Transit formalities !. Where goods pass through the territory of a Member State in which their temporary use is not intended, the beneficiary shall strike out the words TEMPORARY USE' in box 6 of the relevant entry and exit sheets of the carnet, draw a line through boxes 7 to 9 of those sheets and produce the carnet and the goods it covers at the office of transit on entry into the Member State concerned . of those sheets before the carnet and the goods it covers are produced at the office of entry into the Member State concerned . 2 . The office of entry shall determine, on the basis of the operations to be carried out, the period of stay during which the goods may remain in the Member State in question, complete accordingly box B of the entry and exit sheets concerned, remove the entry sheet for retention by the office designated for that purpose, stamp the first relevant unused box on the back cover and return the carnet to the beneficiary or his representative . 3 . The carnet and the goods it covers shall be produced at the office of exit from the Member State concerned iio later than the last day of the period of stay determined by the office of entry, subject to application of Article 15 . 4. The office of exit shall complete box C of the exit sheet, remove that sheet, stamp the box on the back cover which corresponds to the box stamped by the office of entry into that same Member State, and return the carnet to the beneficiary. The exit sheet shall be returned by that office to the office designated for that purpose . 2 . The office of transit on entry shall determine, on the basis of the distance to be covered and the mode of transport used, the period within which the carnet and the goods it covers must be produced at an off ­ ice of transit on exit from the same Member State, complete accordingly box B of the entry and exit sheets concerned, remove the entry sheet for reten ­ tion by the office designated for that purpose, stamp the first relevant unused box on the back cover and return the carnet to the beneficiary. 3 , The carnet and the goods it covers shall be produced at an office of transit on exit from the Member State concerned no later than the last day of the period of stay determined by the office of transit on entry , subject to application of Article 15 . 4 . The office of transit on exit shall complete box C of the exit sheet, remove that sheet, stamp the box on the back cover which corresponds to the box stamped by the office of transit on entry into that same Member State and return the carnet to the beneficiary . The exit sheet shall be returned to the office designated for that purpose . Article 9 Transport by rail 1 . Where entry into or exit from a Member State is made by passenger train , the carnet and the goods it covers shall be presented in the train to any author ­ ized officers of the customs authorities concerned . Such presentation shall be equivalent to presenta ­ tion at an office of exit, entry or transit, as the case may be . The officers of the customs authorities con ­ cerned shall apply the provisions laid down in Article 7 or 8 , as appropriate, and shall indicate in box C of the exit sheet or box B of the entry sheet the offices to which they are attached. 2 . In the case referred to in paragraph 1 , if no authorized officer of the customs authority is pres ­ ent in the train on entry into a Member State, the beneficiary shall present the carnet and the goods it covers as soon as possible at a customs office of that Member State . That office shall act as office of transit or of entry and shall apply the provisions set out in Article 7 or 8 as appropriate. 5 . Offices of transit shall not inspect goods unless some irregularity is suspected which could result in abuse . Article 8 Temporary use formalities Article 10 Termination of arrangements 1 . When the arrangements terminate on produc ­ tion of the carnet and the goods it covers at an 1 . Where goods are intended for temporary use in a Member State the beneficiary shall strike out the word TRANSIT' in box 6 of the relevant entry and exit sheets of the carnet and complete boxes 7 to 9 No L 222/4 Official Journal of the European Communities 20. 8 . 84 than the presentation , at the request of the compe ­ tent authorities , of the carnet and the goods it covers at the offices by which they leave and re-enter the Member State concerned. office in the Member State of departure in accord ­ ance with Article 11 ( 1 ) of the basic Regulation, the beneficiary shall complete box 6 of the final re-entry sheet. The office shall check that the goods corres ­ pond to those temporarily exported, taking into account any details recorded on the sheet reserved for the competent authorities . The office shall complete the final re-entry sheet accordingly, remove that sheet as well as any unused entry and exit sheets, stamp the carnet in box B on the back cover and return it to the benefi ­ ciary . Article 12 Consignment of part of the goods Where part of the goods entered on the carnet remains behind in the Member State of departure, the beneficiary shall point this out to the office of entry or to the office of transit on entry into each Member State whose territory is crossed during the movement operation in question . That office shall make an appropriate note in column A of the entry and exit sheets. 2 . Where the arrangements terminate in accord ­ ance with Article 1 1 (2) of the basic Regulation, the competent authorities of the Member State where the arrangements terminate shall make a note to that effect on the sheet in the carnet reserved for their use , remove the entry, exit and final re-entry sheets still in the carnet, stamp box B on the back cover and return the carnet to the beneficiary . 3 . Where only part of the goods has been used in one of the ways referred to in Article 1 1 (2) of the basic Regulation, the competent authorities shall make a note to that effect on the sheet in the carnet reserved for their use and in column A of the entry , exit and final re-entry sheets still in the carnet and return the carnet to the beneficiary. Article 13 Extension of time limits 1 . Where , in implementation of Article 6 (3) of the basic Regulation, the competent authorities of a Member State extend the period of validity of the carnet, they shall complete box F of the control sheet and the box provided for this purpose on the front cover and inform the office of departure as soon as possible . 2 . Where, in implementation of point (a) of the first subparagraph of Article 10 of the basic Regula ­ tion, the competent authorities of the Member State of temporary use extend the period of stay of the goods in the territory of that Member State, they shall endorse box B on the back of the exit sheet concerned accordingly and inform the office desig ­ nated to retain entry sheets in that Member State as soon as possible. CHAPTER III SPECIAL PROVISIONS Article 11 Exit from and re-entry into the Member State of departure Article 14 Failure to complete exit formalities Where the office of entry or the office of transit on entry into a Member State discovers that the exit sheet relating to the Member State that the goods have just left has not been removed, and/or that the back cover has not been stamped by the office of exit or the office of transit on exit from that Member State, the office of entry or the office of transit on entry shall , except where an irregularity is sus ­ pected :  stamp box C of the exit sheet, adding the words 'application of Article 14\ remove that sheet Apart from the formalities to be carried out at the office .of departure and the final re-entry formalities , the exit of the goods from the Member State of departure and their re-entry into that Member State shall not, except where an irregularity is suspected, give rise to the completion of any formalities other 20. 8 . 84 Official Journal of the European Communities No L 222/5 Article 18and send it to the office indicated in box B, and/or  stamp the relevant box on the back cover, as the case may be, adding the words 'application of Article 14'. Withdrawal of right to benefit 1 . Where the competent authorities, acting under the third subparagraph of Article 4 ( 1 ) of the basic Regulation, withdraw a person's right to benefit under the arrangements, they shall make a note to that effect in box A on the back cover of the carnet, which shall be sent back to the office of departure . 2 . The goods in respect of which the right to bene ­ fit under the arrangements has been withdrawn shall , according to the wish of the beneficiary, forth ­ with be :  reconsigned to the Member State of departure in accordance with the Community transit pro ­ cedure, or  used in one of the ways referred to in Article 1 1 (2 ) (b), (c) and (d) of the basic Regulation . In that case, the authorities withdrawing the right to benefit under the arrangements shall return to the office of departure the final re-entry sheet and the sheet reserved for the competent auth ­ orities , duly endorsed, or  put under a national procedure . Article 15 Accidents and incidents during the operation 1 . Where, as a result of accidents or other incidents occurring in the course of a movement operation, the period of stay determined by the office of entry or the office of transit on entry cannot be observed, the beneficiary shall inform the customs authorities as soon as possible if they are close by or, failing that , any other competent authority. The customs or other authorities shall record the relevant details on the back of the sheet of the carnet reserved for the use of the competent authorities . 2 . Where the carnet and the goods it covers are produced at the office of exit or at an office of transit on exit after the final day of the period of stay determined by the office of entry or the office of transit on entry, and the failure to observe the time limit is due to circumstances beyond the con ­ trol of the beneficiary, the period of stay shall be deemed to have been observed . The office con ­ cerned shall endorse box B on the back of the exit sheet accordingly . Article 19 Duplicates In the event of loss or theft of the carnet the office of departure may issue a duplicate. For this purpose the beneficiary shall complete a new carnet and shall put on the front and back covers and all the sheets , in prominent letters and in red, the words 'DUPLICATE of Carnet No ...'. The office of departure shall compare the copy with the sheet of the original carnet reserved for itself and validate the new carnet in accordance with Article 6 (2). Article 16 Respect of identification measures Where an identification measure is taken by the competent authorities of a Member State or under their supervision, it may not be tampered with in any way during the course of the operation. Where such measure consists of affixing a seal , this may be removed only by the competent authorities or with their permission . Article 20 Special case of Benelux By way of derogation from the provisions of Arti ­ cles 7 (4) and 8 (4), Belgium, Luxembourg and the Netherlands may apply to carnets the agreements concluded or to be concluded between them with a view to reducing or abolishing frontier formalities at the Belgo-Luxembourg and Belgo-Netherlands fron ­ tiers . Article 17 Failure to produce goods Where , in the event of an inspection, the beneficiary is unable to produce all of the goods, the competent authorities shall make a note on the carnet to that effect in accordance with Article 10 (2) and (3). No L 222/6 Official Journal of the European Communities 20.8 . 84 CHAPTER IV RECOVERY AND ADMINISTRATIVE COLLABORATION 4. Any amount recovered under this Regulation shall be transferred to the competent authorities of the Member State making the request within one month of the date on which the amount was recov ­ ered. 5 . The provisions of Article 12 (2) of the basic Regulation shall not apply where the amount to be recovered is less than 200 ECU. 6 . The recovery and transfer referred to in this Article shall be carried out in the currency of the Member State of departure. Article 21 Recovery by the Member State where an irregularity has been committed Where, pursuant to Article 12 ( 1 ) of the basic Regu ­ lation, the competent authorities of the Member State in which an irregularity has been committed recover charges due, they shall inform the office of departure thereof and shall make a note to that effect on the sheet reserved for the competent auth ­ orities . Article 23 Costs of recovery Member States shall renounce all claims upon each other for the reimbursement of costs resulting from administrative collaboration which they grant each other pursuant to this Regulation . Article 24 Preferential treatment The charges to be recoverd shall not be given prefer ­ ential treatment in the Member State in which the requested authority is situated . Article 22 Recovery by the Member State of departure 1 . Where, pursuant to Article 12 (2) of the basic Regulation, the competent authorities of the Mem ­ ber State in which an irregularity has been commit ­ ted request the competent authorities of the Member State of departure to recover charges due, the request for recovery shall be accompanied by a copy of the request for payment previously addressed to the beneficiary and shall indicate the name and address of the latter, the number of the carnet and the amount to be recovered, both in the currency of the State making the request and in the currency of the Member State of departure . The exchange rate to be used for the purpose of applying this para ­ graph shall be the latest selling rate recorded on the most representative exchange market or markets in the Member State making the request on the date on which that request is made. 2 . The competent authorities of the Member State of departure shall forthwith inform the competent authorities of the Member State making the request for recovery of the action they have taken in res ­ ponse to that request . 3 . Where all or part of the amount due cannot be recovered within a reasonable period of time, the competent authorities in the Member State of depar ­ ture shall inform the competent authorities in the Member State which made the request an shall indi ­ cate the reasons for that situation . In the light of the information given them, the latter authorities may request that further efforts be made to recover the amount due. Article 25 Authorities empowered with respect to administrative collaboration Member States shall provide the Commission with a list of the authorities empowered to make or receive requests for administrative collaboration. The Commission shall inform the other Member States thereof. Article 26 Extension of administrative collaboration The provisions of this Regulation shall not prevent a greater measure of administrative collaboration being afforded either now or in the future by parti ­ cular Member States under any agreements or arrangements, including those for the notification of legal or extra-legal acts . 20 . 8 . 84 Official Journal of the European Communities No L 222/7 CHAPTER V FINAL PROVISIONS Article 27 Entry into force This Regulation shall enter into force on 1 July 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1984. For the Commission Karl-Heinz NARJES Member ofthe Commission class="page"> ANNEX I COMMUNITY MOVEMENT CARNET No UK A 000000EUROPEAN COMMUNITY This camet may be used tor an unlimited number of operations provided these take place during its period of validity LAST DAY OF VALIDITY OF THE CARNET PERIOD OF VALIDITY OF CARNET EXTENDED UNTIL Day Month Year Day Month Year NOTES A Composition and completion of the camet 1 . The beneficiary must determine the number of entry and exit sheets according to the number of operations required and must enter on these sheets the serial number printed on the front cover of the carnet . The covers and sheets must be joined together at the top edge . 2 . The beneficiary must complete in typescript or, where manuscript is used, legibly , in ink and in printed characters a) boxes 1 to 6 of the control sheet and of the sheet intended for the office of departure , b) boxes 1 to 5 of all the entry and exit sheets and of the final re-entry sheet . These sheets must contain no erasures or superimposed corrections. Any amendments must be made by striking out the incorrect particulars and, where appropriate , adding those required . Any such amendment must be initialled by the person making the amendment and approved by the office of departure. The goods must be described in accordance with usual commercial practice with sufficient detail to enable them to be identified . A general description such as 'trade samples' is not allowed. A horizontal line must be drawn immediately below the last entry in columns 1 to 4 of the above sheets so as to make any later addition impossible. The signature - of the beneficiary must not be a carbon copy . 3 . Where loading lists are used, a copy of each list must be securely attached , at the level of the headings of columns I to 4, on the reverse of every sheet except the one reserved for the competent authorities, and the following must be written in column 2 on the front of each sheet : "SEE ATTACHED LOADING LIST(S ) N0(S) 1 TO '. Loading lists must be completed as prescribed at 2 above and signed by the beneficiary . B. Formalities at the office of departure 4 . The camet , duly completed and signed by the beneficiary , and the goods must be produced to a customs office of the Member State in whose territory the beneficiary is established . C Respect for identification measures 5 . Any identification measures taken by the competent authorities of a Member State or under their supervision must not be tampered with in any way during the course of the operation and any seals affixed must be removed only by the competent authorities or with their permission . 0 Formalities in the event of transit via a Member State 6 . The words "TEMPORARY USE " must be deleted from box 6 of the relevant entry and exit sheets and boxes 7 to 9 of these two sheets must be struck throught before the carnet and the goods are produced at an office of entry into the Member State concerned . If the beneficiary has decided to carry only part of the goods covered by the carnet he must inform the office of entry and specify to the latter which goods are missing . The carnet and the goods must be produced at an office of exit from the Member State concerned not later than the last day fixed by the office of entry. It is in the beneficiary 's own interest to check that the offices of entry and exit have stamped the boxes provided for their use and removed the sheets intended for them. E Formalities in the event of temporary use 7 . The word "TRANSIT" must be deleted from box 6 of the relevant entry and exit sheets and boxes 7 to 9 of these two sheets must be completed before the camet and the goods are produced at an office of entry into the Member State concerned. It the beneficiary has decided to carry only part of the goods covered by the camet he must inform the office of entry and specify to the latter which goods are missing . In box 9 it should be indicated whether the goods involved are : - goods intended for display or demonstration at an exhibition , fair, conference or similar event, or - professional equipment , or - trade samples . The carnet and the goods must be produced at an office of exit from the Member State concerned not later than the last day fixed by the office of entry. It is in the beneficiary 's own interest to check that the offices of entry and exit have stamped the boxes provided for their use and removed the sheets intended for them. /rnntmiioff nvorioafl F Formalities in the Member State of departure during the period of validity of the carnet 8 . Re-entry into and exit from the Member State of departure during the period of validity of the carnet shall not give rise to any formalities other than the production of the carnet and the goods at the relevant offices of entry and exit of the Member State of departure . G. Termination of the arrangements by production of the carnet and the goods in the Member State of departure 9 . Box 6 of the final re-entry sheet must be completed and signed before the camet and the goods are produced at a competent customs office of the Member State of departure . The carnet and goods must be produced not later than the last day of validity of the camet . The carnet , which must be stamped by the office concerned in box B on the final side of the cover, must be kept for at least 3 years from the last day of validity . H Other ways of terminating the arrangements 1 0 . Where the arrangements are terminated under the conditions referred to at the top of the sheet reserved for the competent authorities , the camet must be produced to those authorities . I Accidents and incidents during transit or temporary use 11 . The beneficiary must inform the customs authorities as soon as possible if they are close by , or, failing that any other competent authorities . EUROPEAN COMMUNITY COMMUNITY MOVEMENT CARNET No UK / 000000 SHEET FOR THECOMPETENT AUTHORITIES This sheet is to be filled in when all or part of the goods have been totally destroyed or irretrievably lost by reason of their nature or because of unforseeable circumstances or force majeure, have been exported to a third country, have been placed in a free zone, have been placed under warehousing arrangements, have been destroyed under the control of the competent authorities or have been entered for home use. 1 The goods listed under item number(s) of this carnet ( 1 ) have been totally destroyed or irretrievably lost by reason of their nature or because of unforseeable circumstances or force majeure have been placed in a free zone have been exported to a third country have been destroyed under control of the competent authorities have been placed under warehousing arrangements have been entered for home use Stamp :No :Document : kind : Remarks : Place : Date : Day Month Year 2 The goods listed under item number(s) of this camet ( 1 ) have been totally destroyed or irretrievably lost by reason of their nature or because of unforseeable circumstances or force majeure have been placed in a free zone have been exported to a third country have been destroyed under control of the competent authorities have been placed under warehousing arrangements have been entered for home use Stamp :No :Document : kind : Remarks : Place : Date : Day Month Year 3 The goods listed under item number(s) . of this carnet ( 1 ) have been totally destroyed or irretrievably lost by reason of their nature or because of unforseeable circumstances or force majeure have been placed in a free zone have been exported to a third country have been destroyed under control of the competent authorities have been placed under warehousing arrangements have been entered for home use Stamp :No :Document : kind : Remarks : Place : Date : Day Month Year 4 The goods listed under item number(s) of this carnet ( 1 ) have been totally destroyed or irretrievably lost by reason of their nature or because of unforseeable circumstances or force majeure have been destroyed under control of the competent authorities have been placed under warehousing arrangements have been entered for home use have been placed in a free zone have been exported to a third country No : Stamp :Document : kind : Remarks : Place : Date : Day Month Year {)) insert X in the relevant box* ACCIDENTS AND INCIDENTS DURING TRANSIT OR TEMPORARY USE Details and measures taken Endorsement by the competent authorities EUROPEAN COMMUNITY COMMUNITY MOVEMENT CARNET No UK / 000000 CONTROL SHUT 1 Item No 2 Commercial description, marks and numbers, if any, of goods 3 Quantity 4 Commerciai value A IDENTIFICATION MEASURES (continued overleaf) S Beneficiary (name and full address) B OFFICE OF DEPARTURE (name and full address) 6 LAST DAY OF VALIDITY OF THE CARNET Day Month Year 6 Undertaking by the beneficiary I the undersigned hereby undertake to comply with the provisions of Regulation (EEC) No 3/84 and the measures taken for its implementation, and in particular to pay at the first written request from the competent authorities any charges which have become due . I further undertake , where applicable, to pay to the competent authorities of the Member State of departure under the same conditions an amount equivalent to any charges which remain unpaid . D CARNET VALIDATED ON Signature : Osy Month Year under No (1) Place : Date : Signature : Day Month Year i STAMP OF OFFICE OF DEPARTURE f PERIOD OF VALIDITY OF CARNET EXTENDED UNTIL Stamp : Day Month Year Signature : 1 Item No 2 Commercial description, marks and numbers, if any, of goods 3 Quantity 4 Commercial value A IDENTIFICATION MEASURES EUROPEAN COMMUNITY COMMUNITY MOVEMENT CARNET No UK / 000000 SHEET FOR THEOFFICE Of DEPARTURE 1 Item No 2 Commercial description, marks and numbers, if any, of goods 3 Quantity 4 Commercial value A IDENTIFICATIONMEASURES (continued overleaf) 5 Beneficiary (name and full address) B OFFICE OF DEPARTURE (name and full address)  ¬ LAST DAY OF VALIDITY OF THE CARNET Day Month Year 6 Undertaking by the beneficiary I the undersigned hereby undertake to comply with the provisions of Regulation (EEC) No 3/84 and the measures taken for its implementation, and in particular to pay at the first written request from the competent authorities any charges which have become due. I further undertake , where applicable, to pay to the competent authorities of the Member State of departure under the same conditions an amount equivalent to any charges which remain unpaid. 0 CARNET VALIDATED ON Signature : Day Modi Year under No (!) Place : Date : Signature : Day Month rear I STAMP OF OFFICE OF DEPARTURE ( t ) Optional . The office of departure must remove this sheet. The office of departure must not omit to put its stamp in box E of every sheet containing such box. 1 Item No 2 Commercial description, marks and numbers, if any, of goods 3 Quantity 4 Commercial value A IDENTIFICATION MEASURES EUROPEAN COMMUNITY COMMUNITY MOVEMENT CARNET No UK 1 000000 ENTRY SHOT t Item No 2 Commercial description, marks and numbers, if any, of goods 3 Quantity 4 Commercial value A RESERVED FOR COM ­ PETENT AUTHORITIES (continued overleaf) 5 Beneficiary (name and full address) 7 Planned period of stay (2)6 Sheet for ( 1 ) TRANSIT TEMPORARY USE 8 Location(s) planned for temporary use (2) B ENDORSEMENT BY OFFICE OF ENTRY Last day of period of stay : 8 Nature of temporary use planned (2) Stamp : Day Month Year Signature : ( 1 ) Delete the words "TEMPORARY USE' in the case of transit and the word 'TRANSIT' in the case of temporary use . (2 ) Box to be struck through in the case of transit . E STAMP OF OFFICE OF DEPARTURE The office of entry must remove this sheet. The office of entry must not omit to fill in also box B on the following exit sheet. 1 Item No 2 Commercial description, marks and numbers, if any, of goods 3 Quantity 4 Commercial value A RESERVED FOR COM ­ PETENT AUTHORITIES B ENDORSEMENT, IF ANY. BY COMPETENT AUTHORITIES EUROPEAN COMMUNITY COMMUNITY MOVEMENT CARNET No UK / 000000 EXIT SHEET 1 Item No 2 Commercial description, marks and numbers, if any, of goods 3 Quantity 4 Commercial vaiue A RESERVED FOR COM ­ PETENT AUTHORITIES (continued overleaf) 5 Beneficiary (name and full address) 7 Planned period of stay6 Sheet for TRANSIT TEMPORARY USE 8 Location(s) planned for temporary use B ENDORSEMENT BY OFFICE OF ENTRY Last day of period of stay : 9 Nature of temporary use planned Stamp : Signature : Day Month Year C ENDORSEMENT BY OFFICE OF EXIT Goods represented on Stamp : i STAMP OF OFFICE OF DEPARTURE Signature : Day Month Year The office of exit must remove this sheet. 1 Item No 2 Commercial description, marks and numbers, if any, of goods 3 Quantity 4 Commercial value A RESERVED FOR COM ­ PETENT AUTHORITIES B ENDORSEMENT, IF ANY, BY COMPETENT AUTHORITIES EUROPEAN COMMUNITY COMMUNITY MOVEMENT CARNET No UK / 000000 FINAL RE - ENTRY SHOT 1 Item No 2 Commercial description, marks and numbers, if any, of goods I Quantity 4 Commercial vak » A RESERVED FOR COM ­ PETENT AUTHORITIES (continued overleaf) 5 Beneficiary (name and full address) 6 End of the arrangements I the undersigned request the ending of the arrangements. Date : Signature : Day Month Year B ENDORSEMENT BY COMPETENT OFFICE OF MEMBER STATE OF DEPARTURE Goods represented on Day Month Year Remarks : Signature : Stamp : I STAMP OF OFFICE OF DEPARTURE The camaetent office must remove this sheet 1 Item No 2 Commercial description, marks and numbers, if any, of goods 3 Quantity 4 Commercial value A RESERVED FOR COM ­PETENT AUTHORITIES STAMPS OF CUSTOMS OFFICES USED ON ENTRY ON EXIT 1 2 3 4 5 6 7 8 9 10 11 12 i 13 14 EUROPEAN COMMUNITY COMMUNITY MOVEMENT CARNET No UK / 000000 STAMPS OF CUSTOMS OFFICES USED ON ENTRY ON EXIT 15 16 17 18 19 20 21 22 23 24 A WITHDRAWAL OF THE RIGHT TO BENEFIT FROM THE ARRANGEMENTS The right to benefit from the arrangements has been withdrawn for the following reasons : B STAMP OF CUSTOMS OFFICE WHERE THE ARRANGEMENTS HAVE BEEN TERMINATED FOR All THE GOODS Stamp : Place : Signature : Date : Day Month Year 20 . 8 . 84 Official Journal of the European Communities No L 222/25 \ ANNEX II TECHNICAL PROVISIONS RELATING TO THE COMMUNITY MOVEMENT CARNET 1 . The carnet shall consist of, in order :  a front cover,  a sheet reserved for the competent authorities,  a control sheet,  a sheet intended for the office of departure,   an equal number of entry and exit sheets,  a final re-entry sheet,  a back cover. 2 . The paper used shall be dressed for writing purposes and weigh at least :  130 g/m2 for the covers,  50 g/m2 for the sheets . This paper shall be coloured :  yellow for the covers, the sheet reserved for the competent authorities and the control sheet,  green for the sheet intended for the office of departure and the final re-entry sheet,  pink for the entry sheets,  white for the exit sheets . 3 . The carnet shall measure 210 x 297 mm . The entry, exit and final re-entry sheets shall be per ­ forated horizontally 20 mm from the top edge . The covers and the sheets shall be joined together at the top . 4 . Member States shall be responsible for printing carnets . Carnets may also be printed by prin ­ ters appointed for the purpose by the Member State in which they are established, in which case each carnet shall make reference to the appointment. Each carnet shall bear the name and address or sign of the printer. 5 . The covers, the sheet reserved for the competent authorities, the control sheet , the sheet intended for the office of departure and the final re-entry sheet shall bear the same serial number. This number shall be preceded by the following letters depending on the Member State of departure : BE for Belgium, DK for Denmark , DE for Germany, FR for France, GR for Greece, IE for Ireland, IT for Italy, LU for Luxembourg, NL for the Netherlands and UK for the United Kingdom. , 6 . The entry and exit sheets shall bear the letters referred to in point 5 ; the beneficiary must complete these sheets by adding the serial number shown on the cover and the other sheets . 7 . Carnets shall be printed in one of the Community's official languages specified by the com ­ petent authorities of the Member State of departure.